DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 6/6/22 and the amendment of claims has been entered.

Status of the Claims
Applicant’s election without traverse of sodium chloride and histidine, SEQ ID NO: 70 and SEQ ID NO: 71 was previously acknowledged.
In the reply filed 6/6/22, Applicants amended claims 1 and 5 have been amended. 
Claims 1-5, 16, 19, 23-27, 29, 31 and 102 are pending and are under consideration. 

		Claim Rejections-Withdrawn	
The rejection of claims 1-5, 16, 23-26 and 102 under 35 U.S.C. 103 as being unpatentable over Chilkoti et al. (US 2010/0022455) and Alters et al. (“GLP2-2G-XTEN: a Pharmaceutical protein with improved serum half-life and efficacy in a Rat Crohn’s disease model” PLoS One, 2012; 7(11): e50630) in view of Henriksen et al. (USPN 7,186,683) is withdrawn because the Henriksen reference is unnecessary. 
			 
The rejection of claims 1-5, 16, 19, 23-27, 29,31 and 102 under 35 U.S.C. 103 as being unpatentable over Chilkoti et al. (US 2010/0022455), Alters et al. (“GLP2-2G-XTEN: a Pharmaceutical protein with improved serum half-life and efficacy in a Rat Crohn’s disease model” PLoS One, 2012; 7(11): e50630), Henriksen et al. (USPN 7,186,683) in view of Jowett et al. (US2013/0150291) is withdrawn because the Henriksen reference is unnecessary. 

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 16, 19, 24 and 26 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 16, 23-26 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Chilkoti et al. (US 2010/0022455, previously presented) in view of Alters et al. (“GLP2-2G-XTEN: a Pharmaceutical protein with improved serum half-life and efficacy in a Rat Crohn’s disease model” PLoS One, 2012; 7(11): e50630, previously presented). 
	Chilkoti et al. teach therapeutic agents and compositions comprising elastin-like peptides and therapeutic proteins (Abstract). Chilkoti et al. teach the ELP component provides therapeutic advantages to the therapeutic agent, such as better stability, solubility, bioavailability, half-life, persistence, and/or biological action of the therapeutic agent [0007]. Chilkoti et al. teach the ELP component is SEQ ID NO: 3 wherein X is V, G and A at a ratio of 5:3:2 (Fig. 1). Chilkoti et al. teach the structural units may be of varying sizes, for example from about 10-500 structural units, or 15-150 structural units or form about 50 to 90 structural units [0044]. Chilkoti et al. teach the sequence of a conjugate of a therapeutic agent and ELP120 (SEQ ID NO: 56), which comprises 120 ELP repeats. ELP120 (SEQ ID NO: 56) of Chilkoti et al. is identical to the ELP portion of instantly claimed fusion protein of SEQ ID NO: 71.  With respect to “a sustained release pharmaceutical formulation”, Chilkoti et al. teach the ELP component provides alternative advantages such as in vivo formation of a drug depot for sustained release of the therapeutic agent [0071]. With respect to the limitation “for systemic administration”, Chilkoti et al. provides examples of ELP fusion proteins administered intravenously and subcutaneously [0026-0027], meeting the limitation of “systemic administration”. 
Chilkoti et al. teach in addition to GLP-1, other peptides of this family, such as those derived from processing of the proglucagon gene, such as GLP-2 could be conjugated or fused to the ELP component to enhance the therapeutic potential [0105]. Please note that the instant specification discloses that the GLP-2 receptor agonist can be a GLP-2 peptide [0104].
Chilkoti et al. does not teach the fusion protein is SEQ ID NO: 71. However, the teachings of Alters et al. and Henriksen et al. cure this deficiency. 
Alters et al. teaches that GLP-2 has a short half-life in human circulation of about 7 minutes due to rapid proteolytic degradation as well as removal from circulation by kidney filtration (p. 2, 1st col., 3rd para.). Alters et al. teach increased half-life of GLP-2 increased when fused to XTEN (Abstract).  Alters et al. teach the sequence of GLP-2 receptor agonist that meets the limitation of GLP-2 receptor agonist portion of SEQ ID NO: 71 (p.2, 1st col. Materials and Methods para). 
It would have been obvious to a person of ordinary skill in the art to create a fusion protein of GLP-2 receptor agonist and ELP in order to improve the properties of the peptide, such as bioavailability, solubility, half-life and increased stability as taught by Chilkoti et al. A person of ordinary skill in the art would be motivated to increase the stability and half-life of the GLP-2 receptor agonist of Alters et al. because it has a short half-life due to rapid proteolytic degradation as taught by Alters et al. Therefore, a person of ordinary skill would look to the teachings of Chilkoti et al. and Alters et al. and be justified in creating a fusion protein of GLP-2 receptor agonist and ELP structural units in order to improve the properties of the peptide. Importantly, a fusion protein comprising the GLP-2 receptor agonist of Alters et al. and the ELP120 of Chilkoti et al. would be identical to instantly claimed SEQ ID NO: 71 (elected species).  There is a reasonable expectation of success given that Chilkoti et al. teach the ELP fusion proteins have increased half-life (see Fig. 14 and 15). Moreover, the GLP-2 agonist sequences are well known in the art. 
	With respect to the  limitations of claim 1, “wherein the sustained release formulation is formulated for once-weekly administration”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, as indicated above, Chilkoti et al., Alters et al. and Henriksen et al. make obvious SEQ ID NO: 71 and the same fusion protein would necessarily have the same properties. Importantly, Chilkoti et al. and Alters et al. teach extended release/sustained release formulations. 
With respect to limitation “and wherein the GLP-2 receptor agonist and the ELP form a reversible matrix at the body temperature of the subject” (new limitation of claim 1), “provides slow absorption from an injection site upon administration… (claim 2), “provides a flat PK profiles upon administration…”(claim 3), “has low peak to trough and delayed or late …” (claim 4), “wherein a reversible matrix formed at body temperature reverses as protein concentration decreases” …claim 5), “wherein the unfused protein active agent has a circulatory half-life in the range of from about 30 s to about 10 hours or about 30 seconds to about 1 hour” (claim 16), “wherein the therapeutic agent does not form a phase-transitioned matrix at storage conditions” (claim 23), “wherein the storage conditions are less than about 40C…… or less than about -60C” (claims 24), “wherein the formulation is stable for more than one month at the storage conditions” (claim 25),“wherein the formulation is table for more than 1 month at a temperature selected from the group consisting of: about 25C, about 2C…” (claim 26), the fusion protein made obvious by Chilkoti et al. and Alters et al. would inherently have all of the activities and properties of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same… [Footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the combined references make obvious a fusion protein that meets the structural limitation of the instant claim 1, therefore the same fusion proteins would have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the combined prior art is suggestive the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 102, Chilkoti et al. teach the ELP component may be placed at one or both the N-terminus and the C-terminus [0039]. Chilkoti et al. provides examples of the ELP component placed at the C-terminus of GLP-1 [0017, 0018].

	
Claims 1-5, 16, 19, 23-27, 29,31 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Chilkoti et al. (US 2010/0022455, previously presented), Alters et al. (“GLP2-2G-XTEN: a Pharmaceutical protein with improved serum half-life and efficacy in a Rat Crohn’s disease model” PLoS One, 2012; 7(11): e50630, previously presented) in view of Jowett et al. (US2013/0150291, previously presented). 
The teachings of Chilkoti et al. and Alters et al. are presented in detail above. The references do not teach the concentration of the therapeutic agent, wherein the formulation comprises sodium chloride and histidine and wherein the formulation is packaged in pre-dosed pens or syringes, however the teachings of Jowett et al. cure this deficiency. 
Jowett et al. teach that small molecule drugs are limited by the half-life of such drugs in circulation [0004]. Jowett et al. teach insulin based formulations with sustained release, wherein the amino acid sequence providing a sustained release is an ELP sequence [0006, 0029, 0049, 0055]. Jowett et al. also teach 120 structural units of ELP [0078].  
With respect to claim 19, Jowett et al. teach the formulations is tailored to drive along with the excipients, the formation of the matrix at the temperature of administration, for example for ELP-120 (120 structural repeats of ELP), the range is about 1 mg/ml to about 200 mg/ml or 5-125 mg/ml or …15-50 mg/ml (claim 25 and [0091]). The concentration of the active agent in a formulation is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Jowett et al. teach ranges of the active agent that meet the limitations of claim 19. Jowett et al. also teach that the concentration needed also depends on the ELP series use. Therefore, Jowett et al. indicates that the concentration is a result driven variable.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize concentration of the therapeutic agent, to arrive at the dose ranges of claim 19.
With respect to claims 27 and 29, Jowett et al. teach and claim the pharmaceutical formulation may comprise 100 mM sodium chloride and about 20 mM histidine and can be stored refrigerated or at room temperature (claim 22 and [0094]). 
With respect to claim 31, Jowett et al. teach the formulation can be packaged in the form of pre-dosed pens or syringes for administration once per week, twice per week, or from one to either times per month [0095].
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. Applicants argue that that the claims was amended to include that the GLP-2 receptor agonist and the ELP form a reversible matrix at the body temperature of the subject. Applicants argue that Amgen demonstrated in a biotech setting that even if the inherent aspect of the invention is an inevitable result, if there is not a reasonable expectation of success at the time of the invention, then the claimed property is not obvious. Applicants argue that the reversible matrix including the GLP-2 receptor agonist and the ELP would not be obvious based on the cited art because the reversible matrix is formed from hydrogen bonds as well as from hydrophobic contributions that are based on the specific combination of the GLP-2 receptor agonist and the ELP, which would not have been obvious at the time of the invention. Applicants argue the data in the specification discloses treatment with PE0503 resulted in a higher significant increase in small intestine weight compared to placebo. Applicants argue that since the half-life is significantly longer in humans, the data verify that PE0503 is suitable for dosing once per week or less in humans. Applicants argue that even if it would have been obvious to combine a GLP-2 agonist with ELP, it would not have been obvious that the complex formed a reversible matrix at the body temperature of the subject thus allowing the therapeutic complex to have efficacy for delivery once per week. 
The arguments were considered but are not persuasive. The Examiner agrees that the formation of the reversible matrix at the body temperature of the subject is based on the specific combination of GLP-2 and ELP. Since the specific combination of GLP-2 and ELP is made obvious by the prior art, the same fusion protein would have identical properties. MPEP 2112 states: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” In the instant case, the prior art makes obvious the identical structure claimed. Therefore, the same structure would necessarily have the same properties. The prior art is suggestive of creating a fusion protein of GLP-2 and ELP. Alters clearly teaches that GLP-2 has a short half-life and extending the half-life has therapeutic value, which necessarily provides motivation to modify GLP-2 in the manner suggested in the above rejection. One of ordinary skill in the art would have been motivated to try the ELP of Chilkoti to improve the properties of the peptide, such as bioavailability, solubility, half-life, and to increase stability. Even though XTEN and ELP differ in amino acid structure, these are both well-known in the art to be fused to different peptides to improve the half-life of peptides. There is a reasonable expectation of success given that the technique of fusing peptides to XTEN and ELP are known in the art with predictable results.
For the reasons presented above, the rejection is maintained. 

Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654